DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 03/15/2022, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: a capacitor body having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first, second, third and fourth surfaces and opposing each other in a first direction, the capacitor body including a plurality of dielectric layers stacked in the first direction and first and second internal electrodes alternately stacked with a respective dielectric layer interposed therebetween; first and second external electrodes disposed on the first surface of the capacitor body and spaced apart from each other in a second direction connecting the third and fourth surfaces; and first and second metal frames connected to the first and second external electrodes, respectively, wherein the first internal electrode includes a first lead portion exposed through the first surface of the capacitor body and connected to the first external electrode, DB1/ 127391838.12Application No. 16/852,811the first bonding portion is located between the first external electrode and the pair of first mounting portions in the third direction, and the second bonding portion is located between the second external electrode and the pair of second mounting portions in the third direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the first bonding portion is located between the first external electrode and the pair of first mounting portions in the third direction, and the second bonding portion is located between the second external electrode and the pair of second mounting portions in the third direction” in combination with the other claim limitations. 

Regarding independent claim 11, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: a capacitor body having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first, second, third and fourth surfaces and opposing each other in a first direction, the capacitor body including a plurality of dielectric layers the first bonding portion is located between the first external electrode and the pair of first mounting portions in the third direction, and the second bonding portion is located between the second external electrode and the pair of second mounting portions in the third direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the first bonding portion is located between the first external electrode and the pair of first mounting portions in the third direction, and the second bonding portion is located between the second external electrode and the pair of second mounting portions in the third direction” in combination with the other claim limitations. 

Regarding independent claim 17, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: a capacitor body including a plurality of dielectric layers and first and second internal electrodes alternately stacked with a respective dielectric layer interposed therebetween in a first direction; first and second external electrodes disposed on a first surface of the capacitor body, spaced apart from each other in a second direction perpendicular to the first direction, and electrically connected to the first and second internal electrodes, respectively; and first and second metal frames connected to the first and second external electrodes, respectively, wherein the first metal frame comprises a first bonding portion coupled to the first external electrode, a pair of first vertical portions extending in a third direction perpendicular to the first and second directions, from both ends of the first bonding portion, respectively, and a pair of first mounting portions protruding in the first direction, from one ends of the pair of first vertical portions, respectively, to face each other in the first direction, the second metal frame comprises a second bonding portion coupled to the second external electrode, a pair of second vertical portions extending in the third direction from both ends of the second bonding portion, respectively, and a pair of second mounting portions protruding in the first direction from one ends of the pair of second vertical portions, respectively, to face each other in the first direction, the plurality of dielectric layers are stacked in the first direction, the first internal electrode includes a first lead portion exposed through the first surface of the capacitor body and connected to the first external electrode in the third direction, and the second internal electrode includes a second lead portion exposed through the first surface of the capacitor body and connected to the second external electrode in the third direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the plurality of dielectric layers are stacked in the first direction, the first internal electrode includes a first lead portion exposed through the first surface of the capacitor body and connected to the first external electrode in the third direction, and the second internal electrode includes a second lead portion exposed through the first surface of the capacitor body and connected to the second external electrode in the third direction” in combination with the other claim limitations. 

Cited Prior Art
Lee et al (US 7331799) teaches relevant art in Fig. 2-7.
PARK et al (US 2016/0126015) teaches relevant art in Fig. 7-9.
TOGASHI et al (US 2010/0188798) teaches relevant art in Fig. 11.
PARK et al (US 2016/0088725) teaches relevant art in Fig. 6.
MUROWAKI et al (US 20140240081) teaches relevant art in Fig. 4.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848